       Case 3:19-cv-01671-BR         Document 108-1     Filed 07/10/20   Page 1 of 25




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Ian M. Christy, OSB No. 160116
ian.christy@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Attorneys for Plaintiffs Dry Bulk Singapore Pte. Ltd.
and Tradewind GMBH

(additional counsel listed on signature page)




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

 DRY BULK SINGAPORE PTE. LTD. and
 TRADEWIND GMBH                                   No. 3:19-CV-01671-BR

                    Plaintiffs,                   Admiralty

      vs.

                                                  AMENDED VERIFIED COMPLAINT
 AMIS INTEGRITY S.A., WISDOM
 MARINE LINES, S.A., and WISDOM
 MARINE LINES CO. LTD. in personam and
 M/V AMIS INTEGRITY (IMO 9732412),
 her engines, freights, apparel, appurtenances,
 tackle, etc., in rem,

                    Defendants.




 Page 1 -        AMENDED VERIFIED COMPLAINT
         Case 3:19-cv-01671-BR        Document 108-1         Filed 07/10/20     Page 2 of 25




          For their Amended Verified Complaint 1 against Defendants Amis Integrity S.A. in

personam (hereinafter, “Amis Integrity”), Wisdom Marine Lines S.A. in personam, (hereinafter

“Wisdom Marine”), Wisdom Marine Lines Co. Ltd. (hereinafter “Wisdom Ltd.”) in personam,

and M/V AMIS INTEGRITY, in rem, (hereinafter, “the Vessel”), Plaintiffs Dry Bulk Singapore

PTE. Ltd. (hereinafter, “Dry Bulk”) and Tradewind GMBH (hereinafter “Tradewind”), allege as

follows:

                                 JURISDICTION AND VENUE

          1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333(1), and this

case is brought pursuant to Rule C of the Supplemental Rules for Admiralty and Maritime Claims

(hereinafter “Supplemental Rules”). This case is an admiralty and maritime claim within the

meaning of Rule 9(h) of the Federal Rules of Civil Procedure in that it involves the following

claims: for the improper and unjustified withdrawal of the Vessel by the Defendants under an

existing charter party fixture between Dry Bulk and 24 Vision Chartering Solutions (hereinafter,

“24 Vision”), for conversion of unearned charter hire and bunkers, for tortious interference with

the existing charter fixture agreement, for unjust enrichment, and for alter ego.

          2.    Venue is proper in this Court pursuant to 33 U.S.C. § 1391(b)(2) because the Vessel

was arrested in this district while afloat on the Columbia River on or about October 17, 2019.

                                          THE PARTIES

          3.    At all times material hereto, Plaintiff Dry Bulk was and still is a foreign corporation

registered in Singapore.

          4.    At all times material hereto, Plaintiff Tradewind was and still is a foreign

corporation registered in Germany.


1
 The original Verified Complaint against Amis Integrity S.A. in personam, and M/V AMIS
INTEGRITY in rem, was filed on October 17, 2019 (ECF 1).
    Page 2 -      AMENDED VERIFIED COMPLAINT
      Case 3:19-cv-01671-BR         Document 108-1        Filed 07/10/20    Page 3 of 25




       5.      At all times material hereto, Defendant Vessel was and still is a 35,825 gross

tonnage bulk carrier built in 2017, with IMO No. 9732412, with an International Call Sign of

H9XQ, flying the Panamanian flag and registered in Panama.

       6.      At all times material hereto, Defendant Amis Integrity was and still is a foreign

corporation doing business within the District of Oregon with an office Care of Wisdom Marine

Lines S.A, 2nd Floor, 237 Fuxing S Road, Section 2, Da-an District, Taipei City, 10667, China,

Republic of (Taiwan). Defendant Amis Integrity is the registered owner of the Vessel.

       7.      At all times material hereto, Defendant Wisdom Marine was and still is a foreign

corporation doing business within the District of Oregon with an office located at: 2nd Floor, 237

Fuxing S Road, Section 2, Da-an District, Taipei City, 10667, China, Republic of (Taiwan).

Defendant Wisdom Marine is the commercial manager, operator and beneficial owner of the

Vessel, as well as the parent company of Defendant Amis Integrity.

       8.      At all times material hereto, Defendant Wisdom Ltd. was and still is a foreign

corporation doing business within the District of Oregon with an office Care of Wisdom Marine

Lines Co. Ltd., Room 711, 237 Fuxing S Road, Section 2, Da-an District, Taipei City, 10667,

China, Republic of (Taiwan). Defendant Wisdom Ltd. is the parent company of Defendant

Wisdom Marine.

                                         THE FACTS

       9.      Dry Bulk is, among other things, engaged in the business of chartering vessels in

international commerce in connection with the maritime transportation of goods.

       10.     At all times material hereto, Tradewind provided financing to Dry Bulk to assist

with its commercial endeavors, including but not limited to providing financial support to Dry

Bulk with respect to the chartering transactions referenced herein. Tradewind funded the counter-



 Page 3 -        AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR         Document 108-1      Filed 07/10/20     Page 4 of 25




security of USD $350,000 paid into the Court Registry and has a “financial interest” in any

recovery obtained in this lawsuit.

       11.     Upon information and belief, Amis Integrity, Wisdom Marine, and Wisdom Ltd.

operate under the D/B/A trade name “Wisdom Marine Group.”

       12.     Upon information and belief, Amis Integrity, Wisdom Marine, and Wisdom Ltd.

operate at the same office address in Taiwan. The listed address for the Wisdom Marine Group is

also the same as that listed for Amis Integrity, Wisdom Marine, and Wisdom Ltd.

       13.     The employees and officers of the Wisdom Marine Group are the same as those for

Wisdom Ltd. and Wisdom Marine, all of whom are housed at the same office address, on the same

floor, with common e-mail addresses and telephone numbers.

       14.     Wisdom Marine Group’s website lists all of the 128 vessels “managed” by Wisdom

Marine, including the Vessel.

       15.     On or about June 27, 2017, Amis Integrity, as the registered owner of the Vessel,

together with Wisdom Marine, as manager of the Vessel, and 24 Vision, as charterer, entered into

a “NYPE 93” Time Charter Party agreement for 24 Vision to charter the Vessel.

       16.     On or about January 10, 2019, 24 Vision, as disponent owner of the Vessel, entered

into a sub-charter agreement with Dry Bulk for a “time charter trip via ECSA to PG-Japan range”

(hereinafter the “Charter Party agreement”). The Charter Party agreement hire and ballast bonus

rate was determined based on whether the Vessel would be redelivered in the Persian Gulf-

Singapore range or the Singapore-Japan range.

       17.     The Charter Party agreement between 24 Vision and Dry Bulk was memorialized

in a fixture recap. A copy of the Charter Party agreement between 24 Vision and Dry Bulk is

attached hereto as Exhibit 1.



 Page 4 -        AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR         Document 108-1       Filed 07/10/20     Page 5 of 25




       18.     The parties amended the Charter Party agreement on or about February 8, 2019. A

copy of Addendum 1 to the Charter Party agreement is attached hereto as Exhibit 2. Pursuant to

the agreement of the parties, the terms of the Charter Party agreement were amended as follows:

               A.     Delivery Time: January 24, 2019 07:42 GMT

               B.     Delivery AFSPS Recalada, Argentina

               C.     Period: Minimum October 9, 2019 / Maximum January 29, 2020

               D.     Daily Hire: USD 15,000 (through October 9, 2019) and USD 14,500 for any

                      period thereafter (through January 29, 2020).

               E.     Plus a USD 50,000 Gross Ballast Bonus.

       19.     All other terms and conditions of the January 10, 2019 Charter Party agreement

remained unchanged. Under the circumstances, that charter extended through January 29, 2020.

       20.     Pursuant to Clause 10 of the Charter Party agreement, the relevant time zone for

the payment of charter hire is GMT (i.e. Greenwich Mean Time).

       21.     On or about July 8, 2019 at 10:19 GMT, 24 Vision served Dry Bulk with a three (3)

day grace period notice under the Charter Party agreement demanding payment of the eleventh

and twelfth hire installments in the amount of USD 217,372.50 and USD 218,551.25, respectively.

       22.     Pursuant to the Charter Party agreement, Dry Bulk had three clear banking days

(i.e., July 9, July 10, and July 11) in which to effect payment of hire. Under Clause 11(b) of the

Charter Party agreement, so long as payment of hire was effected prior to July 11, 2019 at midnight

(2400 hours GMT), the hire payment would be deemed “regular and punctual.” See Exhibit 1.

       23.     On July 11, 2019 at or about 12:55 GMT (and 14:55 in the Netherlands - i.e. the

location of 24 Vision’s bank account), Dry Bulk’s bank transferred the eleventh and twelfth hire

payments totaling USD 435,923.75 to 24 Vision. Under applicable English law, the payment is



 Page 5 -        AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR         Document 108-1       Filed 07/10/20     Page 6 of 25




treated as having been made on the date of the interbank value date, which was July 11, 2019. Dry

Bulk’s pre-paid twelfth hire installment totaling USD 218,551.25 creates and attaches as a

maritime lien to the Vessel when the Vessel was wrongfully withdrawn.

       24.       Accordingly, the outstanding hire payments were deemed regular and punctual

under the Charter Party agreement and Dry Bulk had timely pre-paid hire for the Vessel through

July 23, 2019.

       25.       On or about July 11, 2019, Dry Bulk entered into an agreement to sub-charter the

Vessel to Trithorn Bulk (hereinafter, “Trithorn”). By that date, the Vessel had been positioned in

the waters off Argentina in anticipation of the Dry Bulk /Trithorn sub-charter at a daily hire rate

of USD 26,500 and with an intended voyage of thirty-three (33) days, i.e., a total profit to Dry

Bulk of USD 379,500 (i.e. USD 26,500 – USD 15,000 x 33 days).

       26.       Upon information and belief, Defendants Amis Integrity and/or Wisdom Marine

and/or Wisdom Ltd. were aware as of July 11, 2019 that the Vessel had in fact been sub-chartered

by Dry Bulk to Trithorn Bulk.

       27.       Unbeknownst to Dry Bulk, on or about July 11 or 12, 2019, Defendants Amis

Integrity and/or Wisdom Marine and/or Wisdom Ltd. secretly chartered the Vessel to a separate

charterer, United Bulk Carriers International, S.A, (hereinafter, “United Bulk”) even though Dry

Bulk had prepaid charter hire for the Vessel through July 23, 2019 and had a charter for the Vessel

through January 29, 2020.

       28.       On or about July 12, 2019, Defendants Amis Integrity and/or Wisdom Marine

and/or Wisdom Ltd. wrongfully withdrew the Vessel from Dry Bulk’s service, even though Dry

Bulk had pre-paid charter hire through July 23, 2019 and had a charter for the Vessel through

January 29, 2020.



 Page 6 -         AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR         Document 108-1        Filed 07/10/20    Page 7 of 25




        29.     The July 12, 2019 email withdrawing the Vessel from service is signed by Curly

Tsao of “Wisdom Marine Group.” Representatives of Wisdom Ltd., including Section Chief of

Business Operations Huan Rong Jang, Operations PIC Curly Tsao, Supervisor Tina Lai and Chief

Operating Officer Mike Chao, were aware of the withdrawal of the Vessel from Dry Bulk’s

possession and/or had knowledge relating to the subsequent charter of the Vessel to United Bulk.

        30.     Dry Bulk later conferred with the Vessel’s broker, BRS Group, which referred to

“Wisdom” (and not Amis Integrity) in correspondence following the wrongful withdrawal.

        31.     Upon information and belief, by chartering the Vessel to United Bulk, Amis

Integrity and/or Wisdom Marine and/or Wisdom Ltd. obtained a profit of at least USD 800,000,

plus savings of the positioning costs of at least USD 950,000 which costs were incurred by Dry

Bulk to bring the Vessel to South America, at which time it was improperly withdrawn from Dry

Bulk and delivered to United Bulk.

FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS AMIS INTEGRITY S.A.,
WISDOM MARINE LINES, S.A., and WISDOM MARINE LINES Co. LTD, in personam,
and the M/V AMIS INTEGRITY, in rem for MARITIME LIEN AND TORTIOUS
INTERFERENCE WITH CONTRACT

        32.     Plaintiffs reallege paragraphs 1- 31 of this Amended Verified Complaint as if fully

set forth herein.

        33.     Despite the timely payment of charter hire by Dry Bulk, which payment Defendants

Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. knew, or should have known, was

made timely, Defendants Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. improperly

and without basis withdrew the Vessel from Dry Bulk’s service thereby tortiously interfering with

its charter agreement with 24 Vision, while at the same time converting the unearned charter hire

paid by Dry Bulk for the direct benefit of Amis Integrity and /or Wisdom Marine and/or Wisdom

Ltd. and the Vessel.


 Page 7 -           AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR          Document 108-1       Filed 07/10/20     Page 8 of 25




       34.     In addition, Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. knew, or

should have known, that the Charter Party agreement between 24 Vision and Dry Bulk extended

through January 29, 2020. This tortious interference with the agreement wrongfully deprived

Dry Bulk of the use of the Vessel, in a substantially rising daily hire charter market, for a period

of over six and one half months (approximately 200 days) during which time Amis Integrity and/or

Wisdom Marine and/or Wisdom Ltd. utilized the Vessel to unjustly enrich themselves and

wrongfully deprive Dry Bulk of the benefits of utilizing the Vessel to the end of the Charter Party

agreement it had with 24 Vision.

       35.     At the time the Vessel was wrongfully withdrawn from Dry Bulk’s service, Amis

Integrity and/or Wisdom Marine and/or Wisdom Ltd. knew or should have known that the Vessel

had already been fixed by Dry Bulk to sub-charterers Trithorn at a daily hire rate of USD 26,500

with an intended voyage of thirty-three (33) days, providing lost profits of USD 379,500 (i.e. USD

26,500 – USD 15,000 x 33 days).

       36.     Plaintiffs estimate that, based on the remaining time (approximately 200 days) in

the Charter Party agreement after the Vessel was wrongfully withdrawn, at least two (2) additional

voyages could have been fixed for the Vessel as follows:

               A.      Intra Mediterranean Voyage - 35 days at estimated USD 31,000 hire (based

                       on comparable fixtures at the time), which would total lost profits of USD

                       560,000 (i.e. USD 31,000 – USD 15,000 x 35 days).

               B.      Redelivery Voyage from Black Sea to Bangladesh/Indonesia - 120 days at

                       estimated USD 30,500 (based on comparable fixtures at the time), which

                       would total lost profits of USD 1,920,000 (i.e. USD 30,500 – USD 14,500

                       x 120 days).



 Page 8 -        AMENDED VERIFIED COMPLAINT
       Case 3:19-cv-01671-BR         Document 108-1        Filed 07/10/20     Page 9 of 25




        37.     Damages caused by tortious interference with a maritime contract create a

maritime lien against the involved vessel, and, accordingly, a maritime lien exists against the

Vessel, which lien can be enforced by the in rem arrest of the Vessel and foreclosure of that lien.

Accordingly, the Vessel was arrested on October 17, 2019 and, after substitute security was

posted in the amount of USD 2,500,000, was released on October 25, 2019.

SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS AMIS INTEGRITY S.A.,
WISDOM MARINE LINES S.A., and WISDOM MARINE LINES CO. LTD., in personam,
and the M/V AMIS INTEGRITY, in rem for MARITIME LIEN AND CONVERSION

        38.     Plaintiffs reallege paragraphs 1-37 of this Amended Verified Complaint as if fully

set forth herein.

        39.     Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. have not returned

and/or refunded the hire which was paid by Dry Bulk in advance and not earned for the use of

the Vessel through July 23, 2019, thereby converting funds for their own benefit to which they

were not entitled. Hire payments made in advance create a lien on the Vessel for all monies paid

by Dry Bulk in advance and not earned, which lien can be enforced by the in rem arrest of the

Vessel and foreclosure of that lien. Accordingly, the Vessel was arrested on October 17, 2019

and, after substitute security was posted in the amount of USD 2,500,000, was released on

October 25, 2019.

THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS AMIS INTEGRITY S.A.,
WISDOM MARINE LINES S.A., WISDOM MARINE LINES CO. LTD., in personam, and
the M/V AMIS INTEGRITY, in rem for MARITIME LIEN AND UNJUST ENRICHMENT

        40.     Plaintiffs reallege paragraphs 1-39 of this Amended Verified Complaint as if fully

set forth herein.

        41.     At the time of the tortious interference with contract by Amis Integrity and/or

Wisdom Marine and/or Wisdom Ltd. resulting in the wrongful withdrawal of the Vessel, Amis

Integrity and/or Wisdom Marine and/or Wisdom Ltd. knew that the daily spot charter market was

 Page 9 -           AMENDED VERIFIED COMPLAINT
        Case 3:19-cv-01671-BR       Document 108-1        Filed 07/10/20     Page 10 of 25




substantially higher and rising from the amount they were receiving in daily hire from 24 Vision

under Dry Bulk’s charter with 24 Vision.

        42.    Despite knowing that Dry Bulk was in full compliance with its obligations under

the 24 Vision Charter Party agreement, Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd.

knowingly, willfully and wrongfully interfered with the 24 Vision/Dry Bulk Charter Party

agreement to take advantage of the rising daily hire market to unjustly enrich themselves and

deprive Dry Bulk of the opportunity to utilize the Vessel for the remaining period of the Charter

Party agreement between it and 24 Vision. The Vessel was the instrumentality and means for

Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. to carry out the scheme to unjustly

enrich themselves thereby creating a maritime lien against the Vessel for the damages incurred

which can be enforced by the in rem arrest of the Vessel and foreclosure of that lien.

        43.    As a result of Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. and the

Vessel’s tortious interference with contract resulting in the wrongful withdrawal of the Vessel

from Dry Bulk’s service, the conversion of the unearned charter hire and the unjust enrichment

of Amis Integrity and/or Wisdom Marine and/or Wisdom Ltd. and the loss of opportunity for

Dry Bulk as a result, Plaintiffs incurred damages estimated to be no less than USD 3,760,938,

plus interest and costs. Accordingly, the Vessel was arrested on October 17, 2019 and, after

substitute security was posted in the amount of USD 2,500,000, was released on October 25,

2019.

///

///

///

///



 Page 10 -       AMENDED VERIFIED COMPLAINT
      Case 3:19-cv-01671-BR         Document 108-1        Filed 07/10/20     Page 11 of 25




FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS AMIS INTEGRITY S.A.,
WISDOM MARINE LINES S.A., AND WISDOM MARINE LINES CO. LTD., in personam,
for ALTER EGO LIABILITY

       44.     Plaintiffs reallege paragraphs 1-43 of this Amended Verified Complaint.

       45.     Amis Integrity, Wisdom Marine, and Wisdom Ltd. are the alter egos of one another.

The alter ego doctrine applies when either (1) one corporate entity exhibits total domination of the

subservient entity, or (2) when the corporate form is used to perpetuate a fraud.2

       46.     Amis Integrity, Wisdom Marine, and Wisdom Ltd. are individually and/or

collectively part of a single business enterprise operating opaquely as the “Wisdom Marine Group”

and are disguised as separate business entities. The facts above demonstrate these three parties are

actually dominated and controlled by Wisdom Marine (the parent of Amis Integrity) and/or

Wisdom Ltd. (the parent of Wisdom Marine) through their common key personnel, all of whom

share the same office, physical address, and website.

       47.     Amis Integrity, Wisdom Marine, and Wisdom Ltd., at all material times, operated

as an intermingled web of companies doing business as a single economic enterprise that

disregarded corporate formalities, whereby Wisdom Marine and/or Wisdom Ltd. abused the

corporate form of each other and Amis Integrity to totally dominate and control Amis Integrity,

causing the Dry Bulk Charter Party agreement to be fraudulently and wrongfully terminated,

thereby injuring Plaintiffs.

       48.     As a result of the above-mentioned actions taken as alter egos of each other, Amis

Integrity, Wisdom Marine and Wisdom Ltd. have caused Plaintiffs to incur damages estimated to

be no less than USD 3,760,938, plus interest and costs.


2
 OS Shipping Co. v. Glob. Mar. Tr.(s) Private Ltd., No. 11-CV-377-BR, 2011 WL 1750449, at
*6 (D. Or. May 6, 2011) (quoting Chan v. Soc’y Expeditions, Inc., 123 F.3d 1287, 1294 (9th Cir.
1997)).

 Page 11 -        AMENDED VERIFIED COMPLAINT
      Case 3:19-cv-01671-BR           Document 108-1        Filed 07/10/20      Page 12 of 25




       WHEREFORE, Plaintiffs pray for judgment as follows:

                  A.    That Process having been issued against the M/V AMIS INTEGRITY, in

rem, and the Vessel having been arrested and released in exchange for a surety bond posted in

substitution thereof, that Plaintiffs’ maritime lien against the Vessel be foreclosed and judgment

be entered against the substitute security for the sum of USD 2,500,000, the full amount of the

substitute security;

                  B.    That judgment be entered against the in personam Defendants in the sum of

USD 3,760,938, plus applicable interest and costs;

                  C.    That, in the alternative, the in personam Defendants be ordered to disgorge

and pay to Dry Bulk any and all profits earned as a result of their wrongful conduct as set forth in

this Amended Verified Complaint, should such profits exceed the amounts sought herein by

Plaintiffs; and

                  D.    That the Court grant such other and further relief as it deems just, equitable,

and proper.

 DATED:           July 10, 2020                     Respectfully submitted,


                                                    MILLER NASH GRAHAM & DUNN LLP



                                                     s/ Ian M. Christy
                                                    M. Christie Helmer, OSB No. 743400
                                                    chris.helmer@millernash.com
                                                    Ian M. Christy, OSB No. 160116
                                                    ian.christy@millernash.com
                                                    Phone: 503.224.5858
                                                    Fax: 503.224.0155

                                                     and




 Page 12 -         AMENDED VERIFIED COMPLAINT
    Case 3:19-cv-01671-BR   Document 108-1   Filed 07/10/20   Page 13 of 25




                                     BLANK ROME LLP

                                      s/ John D. Kimball____________________
                                     John D. Kimball, pro hac vice
                                     jkimball@blankrome.com
                                     1271 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: 212.885.5000
                                     Facsimile: 212.885.5001

                                      and

                                     Jeremy A. Herschaft, pro hac vice
                                     jherschaft@blankrome.com
                                     Zachary Cain, pro hac vice
                                     zcain@blankrome.com
                                     717 Texas Avenue, Suite 1400
                                     Houston, Texas 77002
                                     Telephone: 713.632.8655
                                     Facsimile: 713.228.6605

                                     Attorneys for Plaintiffs
                                     Dry Bulk Singapore Pte. Ltd. and Tradewind
                                     GMBH




Page 13 -   AMENDED VERIFIED COMPLAINT
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page114
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 1 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page215
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 2 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page316
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 3 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page417
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 4 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page518
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 5 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page619
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 6 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page720
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 7 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page821
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 8 of 10
Case
 Case3:19-cv-01671-BR
       3:19-cv-01671-BR Document
                         Document108-1
                                   1-2 Filed
                                       Filed10/17/19
                                             07/10/20 Page
                                                      Page922
                                                            ofof
                                                              1025




                                                                Exhibit 1
                                                             Page 9 of 10
Case
 Case3:19-cv-01671-BR
      3:19-cv-01671-BR Document
                        Document108-1
                                 1-2 Filed
                                      Filed10/17/19
                                            07/10/20 Page
                                                      Page10
                                                           23ofof10
                                                                  25




                                                                  Exhibit 1
                                                              Page 10 of 10
      Case
        Case
           3:19-cv-01671-BR
              3:19-cv-01671-BRDocument
                                Document
                                       108-1
                                         1-3                Filed 10/17/19
                                                                  07/10/20   Page 1
                                                                                  24ofof225




                                     Dated 08th of February, 2019



                                 24Vision Chartering Solutions DMCC



                                                -and-

                                      Dry Bulk Singapore Pte Ltd




                                          Addendum No. 1

                                                  to

                               Charter party dated 10th January, 2019




This Addendum No.1 is entered into on this 08th day of February 2019


Between:

        Dry Bulk Singapore Pte Ltd

        (hereafter The Charterer)

       1 Robinson Road
       #17-00 AIA Tower
       Singapore

       and

       24Vision Chartering Solutions DMCC
       (hereafter The Owner)
       2801, Platinum tower
       Cluster I, Jumeirah Lakes Towers
       Dubai
       United Arab Emirates

                                                  1

                                                                                         Exhibit 2
                                                                                       Page 1 of 2
         Case
           Case
              3:19-cv-01671-BR
                 3:19-cv-01671-BRDocument
                                   Document
                                          108-1
                                            1-3                      Filed 10/17/19
                                                                           07/10/20   Page 2
                                                                                           25ofof225




NOW IT IS AGREED by both parties to make the following amendments to existing charter

Party dated 10th January 2019:


    1. Delivery time: 24.01.2019 07:42 GMT (24.01.2019 04:42 LT)
    2. Delivery AFSPS Recalada
    3. Time Charter period: Minimum 9 October 2019/ maximum 29 January 2020
    4. Hire daily inclot US$ 15,000 until 9 October 2019, thereafter daily hire US$ 14,500 for balance of
       period.
       Plus US$ 50,000 GBB.
    5. All other terms and conditions as per Amis Integrity / Dry Bulk Singapore charter party dated 10
       January 2019



Dry Bulk Singapore Pte Ltd


         -----------------------------------------------------
Name:
Title:




24Vision Chartering Solutions DMCC




         -----------------------------------------------------
Name:
Title:




                                                                 2

                                                                                                  Exhibit 2
                                                                                                Page 2 of 2
